Citation Nr: 1431440	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  12-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the appellant's character of discharge for a period of service from June 1977 to September 1984 is a bar to Department of Veterans Affairs (VA) benefits, other than those provided by 38 U.S.C.A. Chapter 17? 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The appellant served on active duty from June 1977 to September 1984 under other than honorable conditions.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an administrative decision entered in January 2011 by the VA Regional Office (RO) in Huntington, West Virginia, in which it was determined that the appellant's service from June 23, 1977, to September 24, 1984, was dishonorable for VA purposes; that he was not eligible for complete separation and therefore a conditional discharge was not for consideration; and that he was eligible for health care under 38 U.S.C.A. Chapter 17.  Preceding that decision and prior to entry of a notice of disagreement therewith, the appellant was afforded an RO hearing and in February 2013, he was afforded a hearing on appeal before the Board, sitting at the RO.  Transcripts of both proceedings are of record.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Neither complete service treatment records nor complete service personnel records have been requested or received into the record for review.  In a July 1993 response to the RO's request for complete verification of military service and facts and circumstances of the other than honorable discharge therein noted to be on June 23, 1977, including records of courts martial, punishment under Article 15 of the Uniform Code of Military Justice, and Board of Officers proceedings, the National Personnel Records Center provided several pages of service personnel records.  It remains unknown whether such represents all available service personnel records.  

Inservice medical and personnel records are essential in this instance in light of the allegations of entitlement to a conditional discharge both in June 1981 and June 1983 based on reported periods of honest, faithful, and meritorious service prior to each such date and that extensions of the appellant's original enlistment were executed by him prior to the effective date listed on his Department of Defense Form 214 and for the benefit and convenience of the U.S. Government.  The appellant points as well to his performance rating during that period and his receipt of awards and decorations on the basis of his initial period(s) of service.  As for the Article 15 incidents occurring during the initial period of enlistment, he states that the underlying offenses were relatively minor and otherwise not reflective of willful and persistent misconduct.  Further pertinent contentions are advanced that he suffered from inservice hearing loss that was significantly impairing his ability to complete his duties as an operating room and field medical technician, in addition to inservice mental illness of profound severity that rendered him insane and led to periods of unauthorized absence without leave.  He also avers that familial and marital difficulties involving a difficult divorce of his parents and his betrayal and abandonment by his own spouse and child were factors which likewise prompted him to absent himself from his military duties without permission for extended periods.  Ascertaining whether any of the foregoing contentions are addressed in service treatment/examination and/or personnel records must be determined prior to entry of a final determination as to the matters in question.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the VA claims folder any and all service treatment and personnel records of the appellant, including but not limited to all records relating to his original enlistment and extensions thereof, as well as Article 15 and Special Court Martial proceedings.  

2.  Request that the service department determine in writing whether the appellant was eligible for complete separation at the times of his termination of his original period of enlistment in June 1981 and the endpoint of his initial enlistment extension in June 1983 and the reasons therefor.  

3.  Lastly, readjudicate the issue on appeal and if the benefit sought on appeal continues to be denied, provide the appellant with a supplemental statement of the case and permit him a reasonable period for a response, prior to a return of the case to the Board for further review.  

No action by the appellant is required until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



